946 So. 2d 38 (2006)
Emma MURRAY, Appellant/Cross-Appellee,
v.
MARINERS HEALTH/ACE USA, Appellees/Cross-Appellants.
No. 1D06-0475.
District Court of Appeal of Florida, First District.
December 1, 2006.
Rehearing Denied January 12, 2007.
*39 Brian O. Sutter, Port Charlotte; and Bill McCabe, Longwood, for Appellant/Cross-Appellee.
John R. Darin, II, of Wicker, Smith, O'Hara, McCoy, Graham & Ford, P.A., Orlando, for Appellees/Cross-Appellants.
PER CURIAM.
The claimant, Emma Murray, appeals the Judge of Compensation Claims' (JCC) order awarding an attorney's fee in strict accordance with the guideline formula set forth in section 440.34(1), Florida Statutes (2005). The appellant's constitutional challenges to this statute, as significantly amended in 2003, were considered and rejected in our recent decisions in Lundy v. Four Seasons Ocean Grand Palm Beach, 932 So. 2d 506 (1st DCA 2006); and Campbell v. Aramark, 933 So. 2d 1255 (1st DCA 2006). Accordingly, we are constrained to affirm the JCC's award of a reasonable attorney's fee based on the statutory guideline formula. See Wood v. Fla. Rock Indus., 929 So. 2d 542 (Fla. 1st DCA 2006), granting motion for certification, 929 So. 2d 545 (Fla. 1st DCA 2006).
As in Wood, Lundy, and Campbell, we certify the following as a question of great public importance:
DO THE AMENDED PROVISIONS OF SECTION 440.34(1), FLORIDA STATUTES (2003), CLEARLY AND UNAMBIGUOUSLY ESTABLISH THE PERCENTAGE FEE FORMULA PROVIDED THEREIN AS THE SOLE STANDARD FOR DETERMINING THE REASONABLENESS OF AN ATTORNEY'S FEE TO BE AWARDED A CLAIMANT?
We AFFIRM the JCC's order on trial attorney's fees and costs and DENY the motion for appellate attorney's fees. The issues on cross-appeal are affirmed.
WOLF, LEWIS, and THOMAS, JJ., concur.